PER CURIAM.
The State concedes that the trial court erred in assessing points on the sentencing guidelines scoresheet for possession of a firearm when the underlying conviction *1041was for possession of a firearm by a convicted felon.
In White v. State, 714 So.2d 440 (Fla. 1998), the court held that section 921.0014, Florida Statutes (Supp.1994), and Florida Rule of Criminal Procedure 3.702(d)(12) do not provide for enhancement of sentences for crimes of which possession of a firearm is an essential element. Spivey was convicted of possession of a firearm by a convicted felon; therefore, assessing extra scoresheet points for firearm possession is prohibited by White.
Reversed and remanded for resentenc-ing in accordance with this opinion.
ALTENBERND, A.C.J., and BLUE and WHATLEY, JJ., Concur.